         Case 1:20-cv-02113-GHW Document 1 Filed 03/10/20 Page 1 of 13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
___________________________________x
KORIN RUTLEDGE,
                       Plaintiff,                     Case No.______________

-v-
                                                      COMPLAINT
ELLSFRED, INC. and
GIOIA APARTMENTS LLC,

                  Defendants.
_____________________________________x

       Plaintiff, Korin Rutledge, by his undersigned counsel, hereby files this Complaint and

sues, Ellsfred, Inc. and Gioia Apartments LLC, for injunctive relief pursuant to the Americans

with Disabilities Act, 42 U.S.C. § 12181, et seq., (hereinafter the “A.D.A”) and the ADA’s

Accessibility Guidelines, 28 C.F.R. Part 36 (hereinafter the “ADAAG”).

                                         JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C., §§1331

 and 1343 for Plaintiff’s claims arising under 42 U.S.C. § 12181. et seq., based upon

 Defendant’s violations of Title III of the ADA (see also, 28 U.S.C. §§ 2201 and 2202).

       2.      Plaintiff, Korin Rutledge, currently resides in New York, and is sui juris. He is a

qualified individual with disabilities under the ADA law. Korin was born with cerebral palsy. He

has visited the property, which forms the basis of this lawsuit and plan to return to the property

to avail himself of the goods and services offered to the public at the property, and to determine

whether the property has been made ADA compliant. His access to the facility and/or full and

equal enjoyment of the goods, services, facilities, privileges, advantages, and/or accommodations

offered therein was denied and/or limited because of these disabilities, and will be denied and/or

limited in the future unless and until Defendant is compelled to remove the physical barriers to

                                                                                                     1
         Case 1:20-cv-02113-GHW Document 1 Filed 03/10/20 Page 2 of 13



access and ADA violations which exist at the facility, including but not limited, to those set forth

in the Complaint.

       3.      Defendant, Gioia Apartments LLC, is a limited liability company and transacts

 business in the State of New York and within this judicial district. Defendant is the owner of the

 real property, which is the subject of this action located on or about at 520 E 6th St, New York,

 NY 10009 (hereinafter the “Facility”).

       4.      Defendant, Ellsfred, Inc., is a domestic corporation and transacts business in the

 State of New York and within this judicial district. Defendant is the lessee and operator of the

 premises known as JOSIE'S, located on or about at 520 E 6th St, New York, NY 10009

 (hereinafter the “Facility”).

       5.      The Defendants’ Facility is a public accommodation and service establishment,

 and although required by law to do so, it is not in compliance with the ADA and ADAAG.

       6.      In this instance, Plaintiff visited the Facility and encountered barriers to access at

 the Facility, engaged barriers, suffered legal harm and injury, and will continue to suffer legal

 harm and injury as a result of the illegal barriers to access as set forth herein.

       7.      Plaintiff has suffered and continues to suffer direct and indirect injury as a result

 of the ADA violations that exist at the Facility.

       8.      All events giving rise to this lawsuit occurred in the State of New York. Venue is

 proper in this Court as the premises are located in the Southern District.

                           FACTUAL ALLEGATIONS AND CLAIM

       9.      Plaintiff has attempted to access the facility, but could not do so without severe

 hardship, because of his disabilities, and the physical barriers to access and ADA violations that




                                                                                                        2
        Case 1:20-cv-02113-GHW Document 1 Filed 03/10/20 Page 3 of 13



exist at the Facility, which restrict and/or limit his access to the goods and services offered at

the Facility. The ADA violations are more specifically set forth in this Complaint.

       10.    Plaintiff intends to visit the Facility again in the near future in order to utilize all

of the goods and services offered therein but will be unable to do so because of the physical

barriers to access, dangerous conditions and ADA violations that exist at the facility that restrict

and/or limit his access to the facility, including those barriers conditions and ADA violations

more specifically set forth in this Complaint.

       11.    Defendants have discriminated against Plaintiff and others with disabilities by

denying access to, and full and equal enjoyment of the goods and services of the facility, as

prohibited by 42 U.S.C., § 12182, et.seq., and by failing to remove architectural barriers as

required by 42 U.S.C., § 12182(b)(2)(A)(iv), and will continue to discriminate against Plaintiff

and others with disabilities unless and until Defendants are compelled to remove all physical

barriers that exist at the facility, including those specifically set forth herein, and make the

facility accessible to and usable by persons with disabilities, including Plaintiff.

       12.    Defendants have discriminated against Plaintiff by failing to comply with the

above requirements. A specific, although not exclusive, list of unlawful physical barriers,

dangerous conditions and ADA violations, which preclude and/or limit Plaintiff’s ability to

access the Facility and full and equal enjoyment of the goods, services offered at the Facility

include:

  I.   INACCESSIBLE ENTRANCE. ACCESSIBLE ROUTE TO ESTABLISHMENT NOT
       PROVIDED AS REQUIRED. ACCESSIBLE MEANS OF EGRESS NOT PROVIDED
       AS REQUIRED. EXISTING STEP AT ENTRANCE ACTS AS A BARRIER TO
       ACCESSIBILITY. REQUIRED RAMP NOT PROVIDED FOR STEP AT
       ENTRANCE.
       a. ADAAG 206 Accessible Routes ADAAG 206.1 General. Accessible routes shall be
          provided in accordance with 206 and shall comply with Chapter 4. ADAAG 206.2


                                                                                                         3
        Case 1:20-cv-02113-GHW Document 1 Filed 03/10/20 Page 4 of 13



          Where Required. Accessible routes shall be provided where required by 206.2.
          ADAAG 206.2.1 Site Arrival Points. At least one accessible route shall be provided
          within the site from accessible parking spaces and accessible passenger loading
          zones; public streets and sidewalks; and public transportation stops to the accessible
          building or facility entrance they serve. ADAAG 206.4 Entrances. Entrances shall be
          provided in accordance with 206.4. Entrance doors, doorways, and gates shall
          comply with 404 and shall be on an accessible route complying with 402. ADAAG
          206.4.1 Public Entrances. In addition to entrances required by 206.4.2 through
          206.4.9, at least 60 percent of all public entrances shall comply with 404. ADAAG
          207 Accessible Means of Egress ADAAG 207.1 General. Means of egress shall
          comply with section 1003.2.13 of the International Building Code (2000 edition and
          2001 Supplement) or section 1007 of the International Building Code (2003 edition)
          (incorporated by reference, “Referenced Standards” in Chapter 1). ADAAG 403
          Walking Surfaces ADAAG 403.4 Changes in Level. Changes in level shall comply
          with 303 ADAAG 303.4 Ramps. Changes in level greater than ½ inch high shall be
          ramped, and shall comply with 405 or 406.
 II.   REQUIRED MINIMUM MANEUVERING CLEARANCE NOT PROVIDED AT
       ENTRANCE DOOR. NON-COMPLIANT CHANGE IN FLOOR LEVEL WITHIN
       REQUIRED MANEUVERING CLEARANCE AT ENTRANCE DOOR.
       a. ADAAG 404.2.4 Maneuvering Clearances. Minimum maneuvering clearances at
          doors and gates shall comply with 404.2.4. Maneuvering clearances shall extend the
          full width of the doorway and the required latch side or hinge side clearance.
          ADAAG 404.2.4.4 Floor or Ground Surface. Floor or ground surface within required
          maneuvering clearances shall comply with 302. Changes in level are not permitted.
III.   NON-COMPLIANT DOOR KNOB AT ENTRANCE DOOR REQUIRES TWISTING
       OF THE WRIST.
       a. ADAAG 404.2.7 Door and Gate Hardware. Handles, pulls, latches, locks, and other
          operable parts on doors and gates shall comply with 309.4 ADAAG 309.4 Operation.
          Operable parts shall be operable with one hand and shall not require tight grasping,
          pinching, or twisting of the wrist. The force required to activate operable parts shall
          be 5 pounds maximum.
IV.    INACCESSIBLE BAR.NON-COMPLIANT HEIGHT OF BAR EXCEEDS MAXIMUM
       HEIGHT ALLOWANCE. REQUIRED MINIMUM KNEE AND TOE CLEARANCE
       NOT PROVIDED AT BAR. PORTION OF BAR REQUIRED TO BE ACCESSIBLE
       NOT PROVIDED.
       a. ADAAG 226 Dining Surfaces and Work Surfaces ADAAG 226.1 General. Where
          dining surfaces are provided for the consumption of food or drink, at least 5 percent
          of the seating spaces and standing spaces at the dining surfaces shall comply with
          902. ADAAG 902 Dining Surfaces and Work Surfaces ADAAG 902.1 General.
          Dining surfaces and work surfaces shall comply with 902.2 and 902.3. Advisory


                                                                                                4
       Case 1:20-cv-02113-GHW Document 1 Filed 03/10/20 Page 5 of 13



         902.1 General. Dining surfaces include, but are not limited to, bars, tables, lunch
         counters, and booths. ADAAG 902.2 Clear Floor or Ground Space. A clear floor
         space complying with 305 positioned for a forward approach shall be provided. Knee
         and toe clearance complying with 306 shall be provided. ADAAG 902.3 Height. The
         tops of dining surfaces and work surfaces shall be 28 inches (710 mm) minimum and
         34 inches (865 mm) maximum above the finish floor or ground. ADAAG 306.2 Toe
         Clearance. ADAAG 306.2.3 Minimum Required Depth. Where toe clearance is
         required at an element as part of a clear floor space, the toe clearance shall extend 17
         inches (430 mm) minimum under the element. ADAAG 306.2.5 Width. Toe
         clearance shall be 30 inches (760 mm) wide minimum. ADAAG 306.3 Knee
         Clearance. ADAAG 306.3.3 Minimum Required Depth. Where knee clearance is
         required under an element as part of a clear floor space, the knee clearance shall be 11
         inches deep minimum at 9 inches above the ground, and 8 inches deep minimum at
         27 inches (685 mm) above the finish floor or ground. ADAAG 306.3.5 Width. Knee
         clearance shall be 30 inches (760 mm) wide minimum.
V.    INACCESSIBLE DINING TABLES. REQUIRED MINIMUM KNEE AND TOE
      CLEARANCE NOT PROVIDED AT DINING TABLES. A MINIMUM
      PERCENTAGE OF EXISTING DINING TABLES REQUIRED TO BE ACCESSIBLE
      NOT PROVIDED.
      a. ADAAG 226 Dining Surfaces and Work Surfaces ADAAG 226.1 General. Where
         dining surfaces are provided for the consumption of food or drink, at least 5 percent
         of the seating spaces and standing spaces at the dining surfaces shall comply with
         902. ADAAG 902 Dining Surfaces and Work Surfaces ADAAG 902.1 General.
         Dining surfaces and work surfaces shall comply with 902.2 and 902.3. ADAAG
         902.2 Clear Floor or Ground Space. A clear floor space complying with 305
         positioned for a forward approach shall be provided. Knee and toe clearance
         complying with 306 shall be provided. ADAAG 306.2 Toe Clearance. ADAAG
         306.2.3 Minimum Required Depth. Where toe clearance is required at an element as
         part of a clear floor space, the toe clearance shall extend 17 inches (430 mm)
         minimum under the element. ADAAG 306.2.5 Width. Toe clearance shall be 30
         inches (760 mm) wide minimum. ADAAG 306.3 Knee Clearance. ADAAG 306.3.3
         Minimum Required Depth. Where knee clearance is required under an element as
         part of a clear floor space, the knee clearance shall be 11 inches deep minimum at 9
         inches above the ground, and 8 inches deep minimum at 27 inches (685 mm) above
         the finish floor or ground. ADAAG 306.3.5 Width. Knee clearance shall be 30 inches
         (760 mm) wide minimum.
VI.   COMPLIANT SIGNAGE IDENTIFYING THE FIRST OF TWO RESTROOMS NOT
      PROVIDED AS REQUIRED.
      a. ADAAG 216 Signs ADAAG 216.1 General. Signs shall be provided in accordance
         with 216 and shall comply with 703. ADAAG 216.2 Designations. Interior and


                                                                                               5
         Case 1:20-cv-02113-GHW Document 1 Filed 03/10/20 Page 6 of 13



           exterior signs identifying permanent rooms and spaces shall comply with 703.1,
           703.2, and 703.5. Where pictograms are provided as designations of permanent
           interior rooms and spaces, the pictograms shall comply with 703.6 and shall have text
           descriptors complying with 703.2 and 703.5. Advisory 216.2 Designations. Section
           216.2 applies to signs that provide designations, labels, or names for interior rooms or
           spaces where the sign is not likely to change over time. Examples include interior
           signs labeling restrooms, room and floor numbers or letters, and room names. Tactile
           text descriptors are required for pictograms that are provided to label or identify a
           permanent room or space. Pictograms that provide information about a room or space,
           such as “no smoking,” occupant logos, and the International Symbol of Accessibility,
           are not required to have text descriptors. ADAAG 703.1 General. Signs shall comply
           with 703. Where both visual and tactile characters are required, either one sign with
           both visual and tactile characters, or two separate signs, one with visual, and one with
           tactile characters, shall be provided. ADAAG 703.4.1 Height Above Finish Floor or
           Ground. Tactile characters on signs shall be located 48 inches (1220 mm) minimum
           above the finish floor or ground surface, measured from the baseline of the lowest
           tactile character and 60 inches (1525 mm) maximum above the finish floor or ground
           surface, measured from the baseline of the highest tactile character. ADAAG 703.4.2
           Location. Where a tactile sign is provided at a door, the sign shall be located
           alongside the door at the latch side. Where a tactile sign is provided at double doors
           with one active leaf, the sign shall be located on the inactive leaf. Where a tactile
           sign is provided at double doors with two active leafs, the sign shall be located to the
           right of the right hand door. Where there is no wall space at the latch side of a single
           door or at the right side of double doors, signs shall be located on the nearest adjacent
           wall. Signs containing tactile characters shall be located so that a clear floor space of
           18 inches (455 mm) minimum by 18 inches (455 mm) minimum, centered on the
           tactile characters, is provided beyond the arc of any door swing between the closed
           position and 45 degree open position.
VII.    THE FIRST OF TWO RESTROOMS IS INACCESSIBLE. REQUIRED MINIMUM
        CLEAR WIDTH NOT PROVIDED AT DOOR OF THE FIRST OF TWO
        RESTROOMS.
        a. ADAAG 404.2.3 Clear Width. Door openings shall provide a clear width of 32
           inches (815 mm) minimum. Clear openings of doorways with swinging doors shall be
           measured between the face of the door and the stop, with the door open 90 degrees.
VIII.   NON-COMPLIANT RISE IN FLOOR LEVEL AT THRESHOLD OF DOOR OF THE
        FIRST OF TWO RESTROOMS ACTS AS A BARRIER TO ACCESSIBILITY.
        REQUIRED RAMP NOT PROVIDED FOR NON-COMPLIANT RISE IN FLOOR
        LEVEL AT THRESHOLD OF DOOR OF THE FIRST OF TWO RESTROOMS.
        a. ADAAG 404.2.5 Thresholds. Thresholds, if provided at doorways, shall be ½ inch
           (13 mm) high maximum. Raised thresholds and changes in level at doorways shall


                                                                                                  6
         Case 1:20-cv-02113-GHW Document 1 Filed 03/10/20 Page 7 of 13



           comply with 302 and 303. ADAAG 303.4 Ramps. Changes in level greater than ½
           inch high shall be ramped, and shall comply with 405 or 406.
 IX.    NON-COMPLIANT DOOR KNOB AT DOOR OF THE FIRST OF TWO
        RESTROOMS REQUIRES TWISTING OF THE WRIST.
        a. ADAAG 404.2.7 Door and Gate Hardware. Handles, pulls, latches, locks, and other
           operable parts on doors and gates shall comply with 309.4 ADAAG 309.4 Operation.
           Operable parts shall be operable with one hand and shall not require tight grasping,
           pinching, or twisting of the wrist. The force required to activate operable parts shall
           be 5 pounds maximum.
  X.    REQUIRED MINIMUM MANEUVERING CLEARANCE NOT PROVIDED AT
        DOOR OF THE FIRST OF TWO RESTROOMS.
        a. ADAAG 404.2.4 Maneuvering Clearances. Minimum maneuvering clearances at
           doors and gates shall comply with 404.2.4. Maneuvering clearances shall extend the
           full width of the doorway and the required latch side or hinge side clearance.
 XI.    INACCESSIBLE TRAVEL PATH TO FIXTURES IN THE FIRST OF TWO
        RESTROOMS. REQUIRED MINIMUM CLEAR WIDTH NOT PROVIDED AT
        TRAVEL PATH TO FIXTURES IN THE FIRST OF TWO RESTROOMS.
        a. ADAAG 402 Accessible Routes ADAAG 402.1 General. Accessible routes shall
           comply with 402. ADAAG 402.2 Components. Accessible routes shall consist of one
           or more of the following components: walking surfaces with a running slope not
           steeper than 1:20, doorways, ramps, curb ramps excluding the flared sides, elevators,
           and platform lifts. All components of an accessible route shall comply with the
           applicable requirements of Chapter 4. ADAAG 403 Walking Surfaces ADAAG 403.1
           General. Walking surfaces that are a part of an accessible route shall comply with
           403. ADAAG 403.5.1 Clear Width. Except as provided in 403.5.2 and 403.5.3, the
           clear width of walking surfaces shall be 36 inches (915 mm) minimum.
XII.    REQUIRED MINIMUM TURNING SPACE NOT PROVIDED IN THE FIRST OF
        TWO RESTROOMS.
        a. ADAAG 603 Toilet and Bathing Rooms ADAAG 603.1 General. Toilet and bathing
           rooms shall comply with 603. ADAAG 603.2 Clearances. Clearances shall comply
           with 603.2. ADAAG 603.2.1 Turning Space. Turning space complying with 304
           shall be provided within the room. ADAAG 304.3.1 Circular Space. The turning
           space shall be a space of 60 inches (1525 mm) diameter minimum. The space shall
           be permitted to include knee and toe clearance complying with 306
XIII.   REQUIRED MINIMUM CLEARANCE NOT PROVIDED AT WATER CLOSET IN
        THE FIRST OF TWO RESTROOMS.
        a. ADAAG 604 Water Closets and Toilet Compartments ADAAG 604.3 Clearance.
           Clearances around water closets and in toilet compartments shall comply with 604.3.
           ADAAG 604.3.1 Size. Clearance around a water closet shall be 60 inches (1525 mm)



                                                                                                7
          Case 1:20-cv-02113-GHW Document 1 Filed 03/10/20 Page 8 of 13



            minimum measured perpendicular from the side wall and 56 inches (1420 mm)
            minimum measured perpendicular from the rear wall.
 XIV.    REQUIRED GRAB BARS NOT PROVIDED ON REAR AND SIDE WALLS OF
         WATER CLOSET IN THE FIRST OF TWO RESTROOMS.
         a. ADAAG 604.5 Grab Bars. Grab bars for water closets shall comply with 609. Grab
            bars shall be provided on the side wall closest to the water closet and on the rear wall.
  XV.    NON-COMPLIANT DISTANCE OF WATER CLOSET FROM SIDE WALL IN IN
         THE FIRST OF TWO RESTROOMS.
         a. ADAAG 604.2 Location. The water closet shall be positioned with a wall or partition
            to the rear and to one side. The centerline of the water closet shall be 16 inches
            minimum to 18 inches maximum from the side wall or partition
 XVI.    REQUIRED MINIMUM CLEAR FLOOR SPACE NOT PROVIDED AT LAVATORY
         IN THE FIRST OF TWO RESTROOMS.
         a. ADAAG 606 Lavatories and Sinks ADAAG 606.2 Clear Floor Space. A clear floor
            space complying with 305, positioned for a forward approach, and knee and toe
            clearance complying with 306 shall be provided. ADAAG 305.3 Size. The clear floor
            or ground space shall be 30 inches (760 mm) minimum by 48 inches (1220 mm)
            minimum.
XVII.    INSULATION OF PIPES AND WATER LINES UNDER THE LAVATORY IN THE
         FIRST OF TWO RESTROOMS NOT PROVIDED AS REQUIRED.
         a. ADAAG 606.5 Exposed Pipes and Surfaces. Water supply and drain pipes under
            lavatories and sinks shall be insulated or otherwise configured to protect against
            contact. There shall be no sharp or abrasive surfaces under lavatories and sinks.
XVIII.   COMPLIANT SIGNAGE IDENTIFYING THE SECOND OF TWO RESTROOMS
         NOT PROVIDED AS REQUIRED.
         a. ADAAG 216 Signs ADAAG 216.1 General. Signs shall be provided in accordance
            with 216 and shall comply with 703. ADAAG 216.2 Designations. Interior and
            exterior signs identifying permanent rooms and spaces shall comply with 703.1,
            703.2, and 703.5. Where pictograms are provided as designations of permanent
            interior rooms and spaces, the pictograms shall comply with 703.6 and shall have text
            descriptors complying with 703.2 and 703.5. Advisory 216.2 Designations. Section
            216.2 applies to signs that provide designations, labels, or names for interior rooms or
            spaces where the sign is not likely to change over time. Examples include interior
            signs labeling restrooms, room and floor numbers or letters, and room names. Tactile
            text descriptors are required for pictograms that are provided to label or identify a
            permanent room or space. Pictograms that provide information about a room or space,
            such as “no smoking,” occupant logos, and the International Symbol of Accessibility,
            are not required to have text descriptors. ADAAG 703.1 General. Signs shall comply
            with 703. Where both visual and tactile characters are required, either one sign with
            both visual and tactile characters, or two separate signs, one with visual, and one with


                                                                                                   8
         Case 1:20-cv-02113-GHW Document 1 Filed 03/10/20 Page 9 of 13



           tactile characters, shall be provided. ADAAG 703.4.1 Height Above Finish Floor or
           Ground. Tactile characters on signs shall be located 48 inches (1220 mm) minimum
           above the finish floor or ground surface, measured from the baseline of the lowest
           tactile character and 60 inches (1525 mm) maximum above the finish floor or ground
           surface, measured from the baseline of the highest tactile character. ADAAG 703.4.2
           Location. Where a tactile sign is provided at a door, the sign shall be located
           alongside the door at the latch side. Where a tactile sign is provided at double doors
           with one active leaf, the sign shall be located on the inactive leaf. Where a tactile
           sign is provided at double doors with two active leafs, the sign shall be located to the
           right of the right hand door. Where there is no wall space at the latch side of a single
           door or at the right side of double doors, signs shall be located on the nearest adjacent
           wall. Signs containing tactile characters shall be located so that a clear floor space of
           18 inches (455 mm) minimum by 18 inches (455 mm) minimum, centered on the
           tactile characters, is provided beyond the arc of any door swing between the closed
           position and 45 degree open position.
XIX.    THE SECOND OF TWO RESTROOMS IS INACCESSIBLE. REQUIRED MINIMUM
        CLEAR WIDTH NOT PROVIDED AT DOOR OF THE SECOND OF TWO
        RESTROOMS.
        a. ADAAG 404.2.3 Clear Width. Door openings shall provide a clear width of 32
           inches (815 mm) minimum. Clear openings of doorways with swinging doors shall be
           measured between the face of the door and the stop, with the door open 90 degrees.
 XX.    NON-COMPLIANT RISE IN FLOOR LEVEL AT THRESHOLD OF DOOR OF THE
        SECOND OF TWO RESTROOMS ACTS AS A BARRIER TO ACCESSIBILITY.
        REQUIRED RAMP NOT PROVIDED FOR NON-COMPLIANT RISE IN FLOOR
        LEVEL AT THRESHOLD OF DOOR OF THE SECOND OF TWO RESTROOMS.
        a. ADAAG 404.2.5 Thresholds. Thresholds, if provided at doorways, shall be ½ inch
           (13 mm) high maximum. Raised thresholds and changes in level at doorways shall
           comply with 302 and 303. ADAAG 303.4 Ramps. Changes in level greater than ½
           inch high shall be ramped, and shall comply with 405 or 406.
XXI.    NON-COMPLIANT DOOR KNOB AT DOOR OF THE SECOND OF TWO
        RESTROOMS REQUIRES TWISTING OF THE WRIST.
        a. ADAAG 404.2.7 Door and Gate Hardware. Handles, pulls, latches, locks, and other
           operable parts on doors and gates shall comply with 309.4 ADAAG 309.4 Operation.
           Operable parts shall be operable with one hand and shall not require tight grasping,
           pinching, or twisting of the wrist. The force required to activate operable parts shall
           be 5 pounds maximum.
XXII.   REQUIRED MINIMUM MANEUVERING CLEARANCE NOT PROVIDED AT
        DOOR OF THE SECOND OF TWO RESTROOMS.




                                                                                                   9
          Case 1:20-cv-02113-GHW Document 1 Filed 03/10/20 Page 10 of 13



         a. ADAAG 404.2.4 Maneuvering Clearances. Minimum maneuvering clearances at
            doors and gates shall comply with 404.2.4. Maneuvering clearances shall extend the
            full width of the doorway and the required latch side or hinge side clearance.
XXIII.   INACCESSIBLE TRAVEL PATH TO FIXTURES IN THE SECOND OF TWO
         RESTROOMS. REQUIRED MINIMUM CLEAR WIDTH NOT PROVIDED AT
         TRAVEL PATH TO FIXTURES IN THE SECOND OF TWO RESTROOMS.
         a. ADAAG 402 Accessible Routes ADAAG 402.1 General. Accessible routes shall
            comply with 402. ADAAG 402.2 Components. Accessible routes shall consist of one
            or more of the following components: walking surfaces with a running slope not
            steeper than 1:20, doorways, ramps, curb ramps excluding the flared sides, elevators,
            and platform lifts. All components of an accessible route shall comply with the
            applicable requirements of Chapter 4. ADAAG 403 Walking Surfaces ADAAG 403.1
            General. Walking surfaces that are a part of an accessible route shall comply with
            403. ADAAG 403.5.1 Clear Width. Except as provided in 403.5.2 and 403.5.3, the
            clear width of walking surfaces shall be 36 inches (915 mm) minimum.
XXIV.    REQUIRED MINIMUM TURNING SPACE NOT PROVIDED IN THE SECOND OF
         TWO RESTROOMS.
         a. ADAAG 603 Toilet and Bathing Rooms ADAAG 603.1 General. Toilet and bathing
            rooms shall comply with 603. ADAAG 603.2 Clearances. Clearances shall comply
            with 603.2. ADAAG 603.2.1 Turning Space. Turning space complying with 304
            shall be provided within the room. ADAAG 304.3.1 Circular Space. The turning
            space shall be a space of 60 inches (1525 mm) diameter minimum. The space shall
            be permitted to include knee and toe clearance complying with 306
 XXV.    REQUIRED MINIMUM CLEARANCE NOT PROVIDED AT WATER CLOSET IN
         THE SECOND OF TWO RESTROOMS.
         a. ADAAG 604 Water Closets and Toilet Compartments ADAAG 604.3 Clearance.
            Clearances around water closets and in toilet compartments shall comply with 604.3.
            ADAAG 604.3.1 Size. Clearance around a water closet shall be 60 inches (1525 mm)
            minimum measured perpendicular from the side wall and 56 inches (1420 mm)
            minimum measured perpendicular from the rear wall.
XXVI.    REQUIRED GRAB BARS NOT PROVIDED ON REAR AND SIDE WALLS OF
         WATER CLOSET IN THE SECOND OF TWO RESTROOMS.
         a. ADAAG 604.5 Grab Bars. Grab bars for water closets shall comply with 609. Grab
            bars shall be provided on the side wall closest to the water closet and on the rear wall.
XXVII.   NON-COMPLIANT DISTANCE OF WATER CLOSET FROM SIDE WALL IN IN
         THE SECOND OF TWO RESTROOMS.
         a. ADAAG 604.2 Location. The water closet shall be positioned with a wall or partition
            to the rear and to one side. The centerline of the water closet shall be 16 inches
            minimum to 18 inches maximum from the side wall or partition



                                                                                                  10
             Case 1:20-cv-02113-GHW Document 1 Filed 03/10/20 Page 11 of 13



XXVIII.    REQUIRED MINIMUM CLEAR FLOOR SPACE NOT PROVIDED AT LAVATORY
           IN THE SECOND OF TWO RESTROOMS.
           a. ADAAG 606 Lavatories and Sinks ADAAG 606.2 Clear Floor Space. A clear floor
              space complying with 305, positioned for a forward approach, and knee and toe
              clearance complying with 306 shall be provided. ADAAG 305.3 Size. The clear floor
              or ground space shall be 30 inches (760 mm) minimum by 48 inches (1220 mm)
              minimum.
 XXIX.     NON-COMPLIANT FAUCET KNOBS AT LAVATORIY IN THE SECOND OF TWO
           RESTROOMS REQUIRE TWISTING OF THE WRIST.
           a. ADAAG 606.4 Faucets. Controls for faucets shall comply with 309. Hand-operated
              metering faucets shall remain open for 10 seconds minimum. ADAAG 309 Operable
              Parts ADAAG 309.4 Operation. Operable parts shall be operable with one hand and
              shall not require tight grasping, pinching, or twisting of the wrist. The force required
              to activate operable parts shall be 5 pounds (22.2 N) maximum.
  XXX.     INSULATION OF PIPES AND WATER LINES UNDER THE LAVATORY IN THE
           SECOND OF TWO RESTROOMS NOT PROVIDED AS REQUIRED.
           a. ADAAG 606.5 Exposed Pipes and Surfaces. Water supply and drain pipes under
              lavatories and sinks shall be insulated or otherwise configured to protect against
              contact. There shall be no sharp or abrasive surfaces under lavatories and sinks.
 XXXI.     INACCESSIBLE MIRROR IN THE SECOND OF TWO RESTROOMS. NON
           COMPLIANT MOUNTED HEIGHT OF MIRROR IN THE SECOND OF TWO
           RESTROOMS EXCEEDS MAXIMUM HEIGHT ALLOWANCE.
           a. ADAAG 603.3 Mirrors. Mirrors located above lavatories or countertops shall be
              installed with the bottom edge of the reflecting surface 40 inches (1015 mm)
              maximum above the finish floor or ground. Mirrors not located above lavatories or
              countertops shall be installed with the bottom edge of the reflecting surface 35 inches
              (890 mm) maximum above the finish floor or ground

           13.    The above listing is not to be considered all-inclusive of the barriers, which exist

   at the Facility. Plaintiff requires an inspection of the facility, in order to determine all of the

   ADA violations.

           14.   The removal of the physical barriers, dangerous conditions and ADA violations set

   forth herein is readily achievable and can be accomplished and carried out without much

   difficulty or expense. 42 U.S.C. § 12182(B)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R, §

   36.304.


                                                                                                         11
         Case 1:20-cv-02113-GHW Document 1 Filed 03/10/20 Page 12 of 13



        15.   Plaintiff is without adequate remedy at law and is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until

Defendants are required to remove the physical barriers, dangerous conditions and ADA

violations that exist at the facility, including those set forth herein.

        16.   The Plaintiff has been obligated to retain undersigned counsel for the filing and

prosecution of this action. The Plaintiff is entitled to have his reasonable attorney’s fees, costs

and expenses paid by the Defendants, pursuant to 42 U.S.C., §§ 12205 and 12217.

        17.   Pursuant to 42 U.S.C. §12188(a), this Court is provided with authority to grant

injunctive relief to Plaintiff, including an order to alter the subject facility to make it readily

accessible to and useable by individuals with disabilities to the extent required by the ADA, and

closing the subject facility until the requisite modifications are completed.

        WHEREFORE, Plaintiff respectfully requests that the Court issue a permanent

injunction enjoining Defendants from continuing is discriminatory practices, ordering

Defendants to remove the physical barriers to access and alter the subject facility to make it

readily accessible to and useable by individuals with disabilities to the extent required by the

ADA, closing the subject facility until the barriers are removed and requisite alterations are

completed, and awarding Plaintiff his reasonable attorney’s fees, expert fees, costs and litigation

expenses incurred in this action.


                                                         Respectfully submitted,
                                                         s/Maria Costanza Barducci
                                                         Maria Costanza Barducci, Esq.
                                                         BARDUCCI LAW FIRM
                                                         Attorneys for Plaintiff
                                                         5 West 19th Street, 10th Floor
                                                         New York, New York 10011
                                                         Bar No.: 5070487
                                                         Telephone: 212-433-2554
                                                         Email: mc@barduccilaw.com
                                                                                                      12
Case 1:20-cv-02113-GHW Document 1 Filed 03/10/20 Page 13 of 13




                                                                 13
